     Case 3:20-cv-01779-CAB-AHG Document 27 Filed 12/10/20 PageID.730 Page 1 of 9



 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                         SOUTHERN DISTRICT OF CALIFORNIA
 6    JOSE REFUGIO GONZALEZ QUIROZ                       Case No.: 20-CV-1779-CAB-AHG
      individually and on behalf of all others
 7
      similarly situated,                                ORDER REMANDING CASE
 8                                      Plaintiff,
 9    v.                                                 [Doc. No. 16]
10
      COFFMAN SPECIALTIES, INC.,
11                                   Defendant.
12
13
14         Defendant Coffman Specialties, Inc. (“CSI”) removed this putative wage and hour
15   class action from San Diego County Superior Court asserting subject matter jurisdiction
16   under 28 U.S.C. § 1331 on the grounds that Plaintiff’s complaint includes claims that are
17   completely preempted by federal law under § 301 of the Labor Management Relations Act
18   (“LMRA”), 29 U.S.C. § 185. [Doc. No. 1.] A week later, CSI moved to dismiss the
19   operative first amended complaint (“FAC”) arguing that Plaintiff is required to resolve his
20   claims in accordance with a grievance and arbitration procedure contained in a collective
21   bargaining agreement under which Plaintiff was employed by CSI. [Doc. No. 16.] In
22   opposition to the motion, Plaintiff argues in part that the removal was improper because
23   Plaintiff’s claims are not preempted under section 301 of the LMRA, and that the Court
24   must remand the case to state court. Upon consideration of the FAC, the notice of removal,
25   and the jurisdictional arguments contained in the briefing on Defendant’s motion to
26   dismiss, the Court agrees with Plaintiff that Plaintiff’s claims are were not subject to
27   removal pursuant to § 301. Accordingly, as discussed further below, this case is remanded
28   to San Diego County Superior Court.

                                                     1
                                                                              20-CV-1779-CAB-AHG
     Case 3:20-cv-01779-CAB-AHG Document 27 Filed 12/10/20 PageID.731 Page 2 of 9



 1         I.     Background
 2         Plaintiff Jose Refugio Gonzalez Quiroz is a non-exempt employee of CSI, which is
 3   a California corporation involved in the construction business and specializing in large
 4   public and government projects. [Doc. No. 1-3 at ¶¶ 8-9.] On July 1, 2020, Plaintiff filed
 5   a complaint in San Diego County Superior Court asserting six wage and hour claims under
 6   the California labor code and a claim for violation of California’s unfair competition law
 7   (“UCL”), California Business and Professions Code § 17200, on behalf of a putative class
 8   consisting of all current and former non-exempt California CSI employees within four
 9   years of filing of the complaint. [Doc. No. 1-2.] The six claims under the California labor
10   code were: (1) failure to pay overtime and minimum wages in violation of sections 204,
11   510, 1194, 1194.2, 1197, and 1198; (2) failure to provide meal breaks in violation of
12   sections 226.7 and 512; (3) failure to provide rest periods in violation of section 226.7; (4)
13   failure to provide accurate wage statements in violation of section 226; (5) waiting time
14   penalties for failure to comply with final paycheck requirements in violation of sections
15   201, 202, and 203; and (6) failure to reimburse business expenses in violation of sections
16   2800 and 2802. On August 31, 2020, Plaintiff filed a first amended complaint (“FAC”) in
17   state court asserting the same seven claims as in the original complaint along with an
18   additional claim for violation of California’s Private Attorney General Act (“PAGA”),
19   California Labor Code § 2698 et seq. Neither complaint makes any mention of a collective
20   bargaining agreement or of any other contract governing Plaintiff’s employent relationship
21   with CSI.
22         On September 10, 2020, CSI removed the lawsuit to this Court, asserting subject
23   matter jurisdiction based on a federal question under 28 U.S.C. § 1331 because the FAC
24   includes “claims that require interpretation of a collective bargaining agreement (‘CBA’)
25   and thus is completely preempted by federal law under Section 301 of the Labor
26   Management Relations Act (‘LMRA’), 29 U.S.C. § 185.” [Doc. No. 1 at ¶ 11.] The notice
27   of removal alleges that CSI is a member of the Associated General Contractors of America
28   San Diego Chapter, Inc. (“AGC”), and that “[s]ince at least 2007, [CSI] has assigned its

                                                   2
                                                                                20-CV-1779-CAB-AHG
     Case 3:20-cv-01779-CAB-AHG Document 27 Filed 12/10/20 PageID.732 Page 3 of 9



 1   collective bargaining rights to the AGC and thereby agreed to be bound by the terms and
 2   conditions in a CBA known as the Master Labor Agreement (‘MLA’) between the
 3   International Union of Operating Engineers, Local 12 (the ‘Union’) and the AGC.” [Id. at
 4   ¶ 14.] The notice of removal also attaches the current MLA, which covers the period of
 5   July 1, 2019 through June 30, 2022. [Doc. No. 1-5; see also Doc. No. 16-2.] The notice
 6   of removal contends that because of the complete preemption doctrine, the fact that the
 7   FAC does not reference the MLA does not preclude removal. [Id. at ¶¶ 19-21.] Plaintiff
 8   argues that removal was improper, and the Court must remand this case.
 9         II.    Legal Standards
10         Although Plaintiff did not file a formal motion to remand, he argued for remand in
11   his opposition to CSI’s motion to dismiss, and CSI had the opportunity to respond in its
12   reply. Regardless, “[t]he court may—indeed must—remand an action sua sponte if it
13   determines that it lacks subject matter jurisdiction.” GFD, LLC v. Carter, No. CV 12-
14   08985 MMM FFMX, 2012 WL 5830079, at *2 (C.D. Cal. Nov. 15, 2012) (citing Kelton
15   Arms Condominium Owners Ass’n v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir.
16   2003)); see also 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that
17   the district court lacks subject matter jurisdiction, the case shall be remanded.”).
18         “Federal courts are courts of limited jurisdiction. They possess only that power
19   authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511
20   U.S. 375, 377 (1994). Thus, it is “presume[d] that federal courts lack jurisdiction unless
21   the contrary appears affirmatively from the record.” Hansen v. Grp. Health Coop., 902
22   F.3d 1051, 1056 (9th Cir. 2018) (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342
23   n.3 (2006)). “The right of removal is entirely a creature of statute and a suit commenced
24   in a state court must remain there until cause is shown for its transfer under some act of
25   Congress.” Syngenta Crop Protection, Inc. v. Henson, 537 U.S. 28, 32 (2002) (internal
26   quotation marks and citation omitted).        “The ‘strong presumption’ against removal
27   jurisdiction means that the defendant always has the burden of establishing that removal is
28   proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citation omitted). Courts

                                                   3
                                                                                20-CV-1779-CAB-AHG
     Case 3:20-cv-01779-CAB-AHG Document 27 Filed 12/10/20 PageID.733 Page 4 of 9



 1   must “strictly construe the removal statute against removal jurisdiction,” and “[f]ederal
 2   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
 3   instance.” Id. “Where doubt regarding the right to removal exists, a case should be
 4   remanded to state court.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090
 5   (9th Cir. 2003).
 6         III.   Discussion
 7         CSI contends that this Court has subject matter jurisdiction under section 301 of the
 8   LMRA, which states:
 9         Suits for violation of contracts between an employer and a labor organization
10         representing employees in an industry affecting commerce as defined in this
           chapter, or between any such labor organizations, may be brought in any
11         district court of the United States having jurisdiction of the parties, without
12         respect to the amount in controversy or without regard to the citizenship of
           the parties.
13
14   29 U.S.C. § 185. “By its terms, this provision confers federal subject-matter jurisdiction

15   only over ‘[s]uits for violation of contracts.’” Textron Lycoming Reciprocating Engine

16   Div., Avco Corp. v. United Auto., Aerospace, Agric. Implement Workers of Am., Int'l

17   Union, 523 U.S. 653, 656 (1998) (hereinafter, “Textron”). A suit for violation of a contract

18   is “one filed because a contract has been violated. . . .” Id. at 657 (emphasis in original).

19   The “preemptive force of section 301 is so powerful as to displace entirely any state cause

20   of action for violation of contracts between an employer and a labor organization.”

21   Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 23 (1983).

22         “[I]f the resolution of a state-law claim depends upon the meaning of a collective-

23   bargaining agreement, the application of state law (which might lead to inconsistent results

24   since there could be as many state-law principles as there are States) is pre-empted and

25   federal labor-law principles-necessarily uniform throughout the Nation-must be employed

26   to resolve the dispute.” Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 405–06,

27   (1988). However, “§ 301 pre-emption merely ensures that federal law will be the basis for

28   interpreting collective-bargaining agreements, and says nothing about the substantive

                                                   4
                                                                               20-CV-1779-CAB-AHG
     Case 3:20-cv-01779-CAB-AHG Document 27 Filed 12/10/20 PageID.734 Page 5 of 9



 1   rights a State may provide to workers when adjudication of those rights does not depend
 2   upon the interpretation of such agreements.” Id. at 409.
 3         Section 301 therefore “cannot be read broadly to pre-empt nonnegotiable rights
 4   conferred on individual employees as a matter of state law. . . .” Livadas v. Bradshaw, 512
 5   U.S. 107, 123 (1994). Rather, “Section 301 governs claims founded directly on rights
 6   created by collective-bargaining agreements, and also claims ‘substantially dependent on
 7   analysis of a collective-bargaining agreement.’” Caterpillar Inc. v. Williams, 482 U.S.
 8   386, 394 (1987). “[I]t is the legal character of a claim, as ‘independent’ of rights under the
 9   collective-bargaining agreement that decides whether a state cause of action may go
10   forward.” Lividas, 512 U.S. at 123-24 (internal citations omitted). “The plaintiff's claim
11   is the touchstone for this analysis; the need to interpret the CBA must inhere in the nature
12   of the plaintiff’s claim. If the claim is plainly based on state law, § 301 preemption is not
13   mandated simply because the defendant refers to the CBA in mounting a defense.” Cramer
14   v. Consol. Freightways, Inc., 255 F.3d 683, 691 (9th Cir. 2001) (citing Caterpillar, 482
15   U.S. at 398–99).
16         In sum, “a plaintiff covered by a collective-bargaining agreement is permitted to
17   assert legal rights independent of that agreement,” Caterpillar, 482 U.S. at 396 (emphasis
18   in original), and “[t]he fact that a defendant might ultimately prove that a plaintiff's claims
19   are pre-empted under the NLRA does not establish that they are removable to federal
20   court.” Id. at 398. “When a plaintiff invokes a right created by a collective-bargaining
21   agreement, the plaintiff has chosen to plead what . . . must be regarded as a federal claim,
22   and removal is at the defendant’s option. But a defendant cannot, merely by injecting a
23   federal question into an action that asserts what is plainly a state-law claim, transform the
24   action into one arising under federal law, thereby selecting the forum in which the claim
25   shall be litigated.” Id. at 399 (emphasis in original).
26         The Ninth Circuit has identified two guidelines from the Supreme Court to aid in the
27   determination of “the line of ‘demarcation between preempted claims and those that
28   survive [section] 301’s reach.’” Burnside v. Kiewit Pac. Corp., 491 F.3d 1053, 1060 (9th

                                                    5
                                                                                 20-CV-1779-CAB-AHG
     Case 3:20-cv-01779-CAB-AHG Document 27 Filed 12/10/20 PageID.735 Page 6 of 9



 1   Cir. 2007) (quoting Cramer, 255 F.3d at 691). “First, to determine whether a particular
 2   right inheres in state law or, instead, is grounded in a CBA, the Court has instructed us to
 3   consider ‘the legal character of a claim, as “independent” of rights under the collective-
 4   bargaining agreement [and] not whether a grievance arising from “precisely the same set
 5   of facts” could be pursued.’” Id. (emphasis in original) (quoting Livadas, 512 U.S. at 123).
 6   “The essential inquiry is this: Does the claim seek purely to vindicate a right or duty created
 7   by the CBA itself? If so, then the claim is preempted, and the analysis ends there.” Curtis
 8   v. Irwin Indus., Inc., 913 F.3d 1146, 1152–53 (9th Cir. 2019) (internal quotation marks,
 9   brackets and citation omitted). Second, if the right asserted is based on state law, and not
10   the CBA, the court must “determine whether a state law right is ‘substantially dependent’
11   on the terms of a CBA, [and] decide whether the claim can be resolved by ‘looking to’
12   versus interpreting the CBA. If the latter, the claim is preempted; if the former, it is not.”
13   Burnside, 491 F.3d at 1060 (internal citations omitted).
14         Here, the FAC does not mention the MLA, or any other CBA or contract whatsoever.
15   The only rights the FAC claims were violated are those created by California statutes.
16   Thus, “[t]his suit obviously does not have as its ‘purpose or object’ violation of any
17   contract.” Textron, 523 U.S. at 657. To the contrary, Plaintiff solely seeks to enforce rights
18   that Plaintiff claims he and the putative class have under the California labor code. The
19   legal character of the claims in the FAC are all for violation of state law rights independent
20   of any rights under the MLA. Further, the FAC does not “artfully plead” around alleging
21   a claim for breach of the MLA. To that end, CSI is not arguing that the FAC states a claim
22   for violation of the MLA without actually labeling it as a breach of contract claim; rather,
23   CSI argues, based on evidence outside of the complaint (namely, the MLA itself), that
24   California state laws under which Plaintiff seeks relief do not apply to him because of the
25   MLA. See Caterpillar, 482 U.S. at 397 (“In sum, Caterpillar does not seek to point out
26   that the contract relied upon by respondents is in fact a collective agreement; rather it
27   attempts to justify removal on the basis of facts not alleged in the complaint. The ‘artful
28   pleading’ doctrine cannot be invoked in such circumstances.”). Because the rights asserted

                                                    6
                                                                                 20-CV-1779-CAB-AHG
     Case 3:20-cv-01779-CAB-AHG Document 27 Filed 12/10/20 PageID.736 Page 7 of 9



 1   in the FAC inhere in state law, the first Burnside factor does not support removal under §
 2   301.
 3          The second Burnside factor also does not establish application of § 301 to support
 4   removal. The FAC alleges only that CSI violated California labor laws with respect to the
 5   payment of overtime, the provision of meal and rest periods, the provision of accurate wage
 6   statements, payment of wages upon discharge, and reimbursement of expenses. It does not
 7   allege that the terms of the MLA violate state law or raise any dispute as to the
 8   interpretation of the MLA. Thus, resolution of these claims does not require interpreting
 9   the MLA, meaning the second Burnside factor is not satisfied either.
10          CSI argues that Curtis v. Irwin Indus., Inc., 913 F.3d 1146 (9th Cir. 2019), requires
11   a finding that this Court has subject matter jurisdiction based on the existence of the MLA.
12   In Curtis, however, the “plaintiff claimed that he was being deprived under the arrangement
13   laid out in the applicable CBA of rights to which he contended [California Labor Code]
14   Section 510 entitles him to receive.” Ross v. Stater Bros Markets, No. 5:19-CV-00755-
15   SJO (KKx), 2019 WL 6332241, at *4 (C.D. Cal. Aug. 8, 2019). Here, in contrast, Plaintiff
16   does not allege that the terms of the MLA violate state law; he simply alleges that CSI has
17   violated rights he has under the California labor code.
18          In other words, Plaintiff does not allege that he was paid in compliance with the
19   MLA provisions but that the MLA provisions violated California law. Nor does he allege
20   that CSI did not pay him in compliance with the MLA and that therefore CSI violated the
21   MLA. See, e.g., Textron, 523 U.S. at 657 (“‘Suits for violation of contracts’” under §
22   301(a) are . . . suits that claim a contract has been violated.”). Nor is there any indication
23   that any of the terms of the MLA are in dispute. Instead, the FAC simply alleges that CSI
24   did not comply with various sections of California labor law. CSI’s defense to these claims
25   is that the California labor laws that form the basis of some or all of Plaintiff’s claims do
26   not apply to Plaintiff or the putative class because of the MLA. If CSI is correct, Plaintiff’s
27   asserted claims will fail. That Plaintiff does not have rights under the state statutes that
28   form the basis of the claims in his complaint, however, does not somehow convert those

                                                    7
                                                                                 20-CV-1779-CAB-AHG
     Case 3:20-cv-01779-CAB-AHG Document 27 Filed 12/10/20 PageID.737 Page 8 of 9



 1   claims into claims for violation of the MLA or make them substantially dependent on the
 2   MLA such that they are removable under § 301. This is true even if the defendant argues,
 3   as CSI does here, that the plaintiff has waived or negotiated away his state law rights based
 4   on the terms of a CBA. See Caterpillar, 482 U.S. at 399 (noting that “when a defense to a
 5   state claim is based on the terms of a collective-bargaining agreement, the state court will
 6   have to interpret that agreement to decide whether the state claim survives,” but that the
 7   complaint is not removable) (emphasis added); see also Ross, 2019 WL 6332241, at *4
 8   (denying motion for reconsideration of remand order based on intervening decision in
 9   Curtis).1
10          Ultimately, Plaintiff may also have (or only have) rights under the MLA. If Plaintiff
11   had filed a lawsuit seeking to enforce such rights, that lawsuit likely would be removable
12   to federal court under § 301. See Caterpillar, 482 U.S. at 394–95 (“It is true that
13   respondents, bargaining unit members at the time of the plant closing, possessed substantial
14   rights under the collective agreement, and could have brought suit under § 301. As masters
15   of the complaint, however, they chose not to do so.”). That is not the lawsuit before the
16   Court. This lawsuit asserts only claims for violations of state statutes. These claims may
17   address the same facts as any claims Plaintiff may have under the MLA, but the claims
18   themselves do not require interpreting the MLA. See Lingle, 486 U.S. at 409–10 (“[E]ven
19   if dispute resolution pursuant to a collective-bargaining agreement, on the one hand, and
20   state law, on the other, would require addressing precisely the same set of facts, as long as
21   the state-law claim can be resolved without interpreting the agreement itself, the claim is
22   ‘independent’ of the agreement for § 301 pre-emption purposes.”).
23
24
25   1
      Curtis is also distinguishable because although the Ninth Circuit concluded that the plaintiff’s claim was
26   preempted under § 301, it did so in the context of a motion to dismiss and did not expressly consider or
     hold that the existence of such preemption made removal proper. In Caterpillar, however, the Supreme
27   Court held that “[t]he fact that a defendant might ultimately prove that a plaintiff's claims are pre-empted
     under the NLRA does not establish that they are removable to federal court.” Caterpillar, 482 U.S. at
28   398.

                                                          8
                                                                                           20-CV-1779-CAB-AHG
     Case 3:20-cv-01779-CAB-AHG Document 27 Filed 12/10/20 PageID.738 Page 9 of 9



 1          Nor does the existence of the arbitration provision in the MLA implicate § 301. “[A]
 2   court may look to the CBA to determine whether it contains a clear and unmistakable
 3   waiver of state law rights without triggering [section] 301 preemption.” Burnside, 491
 4   F.3d at 1060 (quoting Cramer, 255 F.3d at 691); see also Caterpillar, 482 U.S. at 398 n.13
 5   (noting that evaluation of whether the plaintiffs had waived any rights pursuant to a CBA
 6   was, along with any other pre-emption arguments raised by the defendant, a “question[]
 7   that must be addressed in the first instance by the state court in which respondents filed
 8   their claims”). Thus, a court may have to determine whether, based on the MLA, Plaintiff’s
 9   union bargained away his rights to pursue in court any of the state law violations alleged
10   in the FAC, but that does not make removal proper. Cf. Vasserman v. Henry Mayo Newhall
11   Mem’l Hosp., 65 F. Supp. 3d 932, 965 (C.D. Cal. 2014) (“Numerous courts have held that
12   a defendant’s argument that a plaintiff has waived her right to pursue state law claims due
13   to a grievance and arbitration provision in a CBA constitutes a ‘defense’ that does not give
14   rise to preemption under the LMRA or create a federal question.”).2
15          IV.    Conclusion
16          The FAC does not assert any claims based on rights under the MLA or that require
17   interpretation of the MLA. CSI’s reliance on the MLA for its defense to Plaintiff’s claims
18   does not make removal under § 301 proper. Accordingly, this case is REMANDED to
19   San Diego County Superior Court.
20          It is SO ORDERED.
21   Dated: December 10, 2020
22
23
24
25
26
     2
       Notably, in support of its argument that the MLA’s arbitration provision applies to Plaintiff’s claims,
27   CSI cites to the California state appellate court opinion from this same Vasserman case after it was
     remanded for not being removable under § 301. See Docket No. 16-1 at 14, 16 (citing Vasserman v. Henry
28   Mayo Newhall Mem’l Hosp., 8 Cal. App. 5th 236 (Cal. Ct. App. 2017)).

                                                        9
                                                                                         20-CV-1779-CAB-AHG
